DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 15 April 2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 15 October 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38-54 are rejected under 35 U.S.C. 103 as being unpatentable over Littlejohn et al. (“Littlejohn”; WO 2015/060732 A; IDS of 12 March 2019) in view of Gupta et al. (“Gupta”; J Clin Invest. 2014;124(10):4154-4161). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 15 October 2021. A response to applicant’s traversal follows the reiterated rejection below.

The claims are drawn to a method of gene-editing a bovine cell, comprising obtaining a bovine cell comprising a prolactin receptor (PRLR) gene that encodes a protein comprising the amino acid sequence of SEQ ID NO: 64, and editing a prolactin receptor gene of the bovine cell such that the cell expresses a truncated prolactin receptor protein, wherein the truncated prolactin receptor protein is 464 or 496 amino acids in length.
Dependent claims recite wherein editing the prolactin receptor gene does not involve meiotic introgression, or comprises implementing CRISPR, zinc finger nuclease, meganuclease, or TALEN technology, or wherein editing the prolactin receptor gene comprises contacting the bovine cell with a TALEN pair that targets the PRLR gene, or wherein editing the prolactin receptor gene comprises introducing into the cell a homology directed repair (HDR) template homologous to a portion of the PRLR gene, wherein the HDR template introduces a stop codon at amino acid residue 465 or amino acid residue 497 of the peptide as identified by SEQ ID NO. 64.
The invention further comprises introducing a unique, non-native nuclease restriction site into a genome of the bovine cell, which may be a unique nuclease restriction site downstream from a stop codon inserted by modification of the prolactin receptor gene. The stop codon and the nuclease restriction site may be introduced by a single homology directed repair (HDR) template. The stop codon and the nuclease restriction site may be introduced by different homology directed repair (HDR) templates. Editing of the prolactin receptor gene may comprise implementing CRISPR technology using guide RNA. The bovine cell, after editing, may be heterozygous or homozygous for the truncated prolactin receptor. The bovine cell may be a somatic bovine cell. The method may comprise transferring a nucleus of the somatic bovine cell to an enucleated egg of the same species.
Littlejohn teaches bovine livestock that have a naturally occurring truncation in the PRLR gene after the alanine residue at amino acid 461 (AA461). Littlejohn teaches numerous artificial truncations at pages 47 and 48, including specific reference to positions that blanket the region occurring between amino acid residues 430 to 490, 440 to 480, 450 to 470, 455 to 465, and 461 in particular. Littlejohn also teaches that the subject bovine livestock has the SLICK phenotype that is less susceptible to heat stress, and further teaches the use of TALEN or CRISPR on page 69 to create such disrupted PRLR genes. The exemplified bovine livestock of Littlejohn are heterozygous or heterozygous. See at least examples 2 and 3. 
Littlejohn does not teach truncation of the PRLR protein specifically at amino acid residues 464 or 496. However, one of ordinary skill in the art would have considered it obvious to try truncating each amino acid residue between 430 and 490 and their narrower ranges discussed above, since where a claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See M.P.E.P. § 2144.05. Furthermore, one of ordinary skill in the art would have considered obvious to continue truncations past amino acid residue 490 extending to at least amino acid residue 496 of the PRLR gene, since Littlejohn teaches that these limits are “approximate” on page 47. One of ordinary skill in the art would understand from Littlejohn that such truncations are critical to creating the SLICK phenotype, and given Littlejohn’s statement that such limits are approximate, one of ordinary skill in the art would have considered making truncations beyond at least amino acid residue 496 to comprise nothing more than routine optimization. 
While Littlejohn teaches gene editing to generate PRLR truncations using TALENs and CRISPR (which are considered to comprise non-meiotic methods of gene introgession), Littlejohn does not teach the use of homology directed repair to introduce a stop codon and/or a unique non-native restriction site. However, Gupta et al. provides a review article teaching that ZFNs, TALENs, homology-directed repair (HDR) and CRISPR-Cas9 provide a tool kit for genetic editing kit that is cost-effective to generate human and animal models of disease and improvements thereon using these technologies. One of ordinary skill in the art would have considered making the specific edits rendered obvious by Littlejohn (discussed above) to have been obvious at the time of invention, since one of ordinary skill in the art would have been motivated to use any means of genetic editing such as those taught as cost-effective by Gupta (and claimed presently) to make and use PRLR truncations to make an animal having a SLICK phenotype as taught by Littlejohn. It is prima facie obvious to apply a known technique to a known product ready for improvement to yield predictable results. See M.P.E.P. § 2143(I). 
Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.

Response to Traversal
Applicant traverses the instant rejection. Applicant notes that the claims relate to gene-editing a bovine cell, “wherein the truncated PRLR protein is 464 or 496 amino acids in length.” Applicant asserts that “Littlejohn does not teach or suggest a truncated PRLR protein that is 464 amino acids in length or a truncated PRLR protein that is 496 amino acids in length.” See applicant’s response of 15 April 2022, page 4. This has been fully considered, but is not persuasive. The rejection as set forth in the nonfinal Official action of 15 October 2021 grants this very point by explicitly noting that Littlejohn does not teach specifically truncating at amino acids 464 or 496 (see nonfinal Official action mailed 15 October 2021, first line of page 5). Nevertheless, the assertion that Littlejohn does not at least suggest a truncated PRLR protein that is 464 amino acids in length or a truncated PRLR protein that is 496 amino acids in length is contradicted by a plain reading of Littlejohn, who explicitly teaches truncating between the region occurring between amino acid residues 430 to 490, 440 to 480, 450 to 470, 455 to 465, and 461 (from Littlejohn, page 46 and 47; emphasis added):
“In one embodiment, one or more genetic alteration results in truncation of the transcript or peptide expressed from the PRLR gene. In certain embodiment, one or more alternation results in a truncation of PRLR to an amino acid position which is in a region from approximately an amino acid position corresponding to position 430 to an amino acid position corresponding to position 490 of PRLR of Bos Taurus, a truncation of PRLR to an amino acid position which is in a region from approximately an amino acid position corresponding to position 440 to amino acid position 480 of PRLR of Bos Taurus, a truncation of PRLR to an amino acid position which is in a region from approximately an amino acid position corresponding to position 450 to amino acid position 470 of PRLR of Bos Taurus, or a truncation of PRLR to an amino acid position which is in a region from approximately an amino acid position corresponding to position 455 to amino acid position 465 of PRLR of Bos Tauras. In one embodiment, one or more alternation results in truncation of PRLR to a position corresponding to amino acid position 461 of PRLR of Bos Taurus.”

Accordingly, the notion that Littlejohn does not at least suggest truncating in the region blanketed by amino acid residues 430 to 490, 440 to 480, 450 to 470, 455 to 465, and 461 of the PRLR gene is without merit.
Applicant further asserts that “Littlejohn’s unsupported ranges appear out of thin air”. This is unpersuasive. Applicant is reminded that what is at issue is whether the ranges appear in the disclosure of Littlejohn (which they clearly do), not where from where they originate. This alone is dispositive with regard to this assertion. Furthermore, such an argument lies in direct conflict with applicant’s earlier allegation that Littlejohn doesn’t even teach or suggest this range. It is nonsensical to assert that Littlejohn does not teach or suggest blanketing this range while simultaneously proclaiming that those exact ranges “appear out of thin air” in the disclosure Littlejohn.
Applicant further argues that there are 61 separate amino acid truncation that may occur between residues 430 and 490, and that one of ordinary skill in the art would need to make 61 different gene-edited cells, create embryos from these gene-edited cells, implant embryos into a surrogate, allow a resulting bovine to mature, select a resulting bovine with germline integration of the gene-edit, mate such a bovine to another such bovine, and, then, determine if its offspring has the SLICK phenotype.
This is unpersuasive. It is uncertain from applicant’s arguments what the relevance of the alleged requirement of 61 amino acid truncations is to whether sufficient motivation or a reasonable expectation of success exists in reaching the instant invention.  It is noted that 61 truncations would only apply to the broadest possible range of truncations between amino acid residues 430 to 490, which ignores the fact that Littlejohn also teaches truncating between amino acid positions 455 to 465. Such a truncation scheme would only require 11 separate amino acid truncations (inclusive). Furthermore, it is well settled case law that where a claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See M.P.E.P. § 2144.05. Merely arguing it doesn’t is insufficient to overcome the prima facie case of obviousness. Regardless, even if arguendo one were required to create 61 amino acid truncations (a requirement not adopted by the examiner), this is considered well within the ambit of one of ordinary skill in the art, who would consider the creation of such truncations to be routine. Moreover there is sufficient direction given, since Littlejohn teaches truncating in a range that brackets the instantly claimed ranges, including between amino acid positions 455 to 465, and specifically at amino acid residue 461. Littlejohn also teaches the desirability and commercial prospects of producing a bovine having a SLICK phenotype. Accordingly, a motivation and/or reason to create such truncations is not lacking in the cited prior art. 
It is also noted that contrary to applicant’s arguments, the claims are not directed to producing a bovine having a SLICK phenotype. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., producing a bovine having a SLICK phenotype) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments are taken as advancing the notion that one of ordinary skill in the art would not have had a reasonable expectation of success in creating a resulting livestock bovine that has the SLICK phenotype. This interpretation is congruent with applicant’s arguments that Littlejohn provides no working examples of a bovine livestock having a SLICK phenotype. To this end, applicant provides arguments asserting that the owner of the Littlejohn application’s website indicates that they had not yet made a bovine with a SLICK phenotype. Applicant also argues based on this in conjunction with a supplied reference (authored by Donkersloot …[and]…Littlejohn et al; applicants IDS) that such bovines have not yet been made. It is argued (emphasis added): 
“LIC’s own admissions that it does not make gene-edited bovine livestock further puts into serious question the reliability or veracity of the teachings of the Littlejohn reference. As such, Applicant submits that a skilled artisan would understand that the Littlejohn reference fails to provide an enabling disclosure and s/he would not have been motivated to rely on or use its disclosure when developing a method for gene-editing a bovine cell, as recited in the method of amened claim 38. Rather, a skilled artisan would think Littlejohn/LIC is knowledgeable with respect to breeding to bring forth a phenotype in cattle but is not knowledgeable with respect to gene editing to bring forth the phenotype in light of Littlejohn/LIC’s decision to include completely unsupported gene edit ranges to a patent application.

This has been fully considered but is not persuasive. Not only are the claims not drawn to producing a bovine having a SLICK phenotype as discussed above, but critically, it is noted that while the Littlejohn disclosure does not exemplify producing bovines having a SLICK phenotype, neither does the instant application. Accordingly, based on applicant’s assertion that Littlejohn does not make gene-edited bovine livestock, which applicant alleges “puts into serious question the reliability or veracity of the teachings of the Littlejohn reference”, and that as such, “a skilled artisan would understand that the Littlejohn reference fails to provide an enabling disclosure”, and finally since the instant application also does not exemplify gene-edited bovine livestock, one can only logically conclude that the instant application is no more enabled than the prior art. The rejection is maintained for this reason in addition to those discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633